         Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.1 Page 1 of 23
AO I06 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Co RT                                                      OCT - 3 2019
                                                                     for the
                                                         Southern District of California                      CLERK US DISTR ICT COURT
                                                                                                           SOUTH ER N DISTRICT OF CALIFO RNIA
                                                                                                           BY                        DEPUTY
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)
                Samsung SM-T116BU
                                                                        )
                                                                        )           Case No.,         9MJ 4 2 9 9
    IMEI: 359133/06/188693/9; S/N : RQ2H800E9ZY                         )
   Seized from Syloina MOISE on September 30, 2019                      )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (iden tify the person or describe the
property to be searched and give its location) :

  See Attachment A-2 .
located in the             Southern                District of              California                 , there is now concealed (identify the
person or describe the property to be seized) :
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 rf evidence of a crime;
                 D contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                              Offense Description
        8 USC 1324(a)(1)(A)(i) & (v)(I); Conspiracy to Bring Certain Aliens Without Presentation; Conspiracy to Use False
        8 USC 371 ; 18 USC 1001(a)2); Documents; 1 False Statements; False Documents; and Aiding and Abetting as to
        18 USC 1001(a)(3); 18 USC 1 the Falsification of Records or Documents in a Federal Investigation
          The application is based on these facts:
        See attached affidavit of Mauricio Duran, HSI Special Agent

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                     ...   ~          Applicant 's signature

                                                                                           Mauricio Duran , HSI Special Agent
                                                                                                  Printed name and title
                                                                                                  -        £   "7
Sworn to before me and signed in my presence.


Date:
           ~
City and state: San Diego, California                                               Hon. Michael S. Berg , U.S. Magistrate Judge
                                                                                                  Printed name and title
     Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.2 Page 2 of 23



                           AFFIDAVIT IN SUPPORT OF
 1
                    AN APPLICATION FORA SEARCH WARRANT
 2        I, Mauricio Duran, Special Agent with the United States Department of Homeland
 3 11 Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
 4 IIInvestigations (HSI), being duly sworn, hereby state as follows:
 5                                     INTRODUCTION
 6        1.     This affidavit supports applications for warrants to search the following
 7 11 cellular phone and tablet:
 8 II                    CELLULAR PHONE
                         Samsung SM-J737T
 9
                         IMEI:359797094028766
10                       Seized from Alize MOISE on October 2, 2019
                         (Target Device 1);
11
12                     TABLET
                       Samsung SM-Tl 16BU
13                     IMEI: 359133/06/188693/9
14                     SIN: RQ2H800E9ZY
                       Seized from Syloina MOISE on September 30, 2019
15                     (Target Device 2);
16
17 II collectively referred to herein as the Target Devices, as described in Attachments A-1
18 II through A-2 (incorporated herein by reference), and seize evidence of crimes and property
19 used in the commission of crimes, specifically, violations of 8 U.S.C. § 1324(a)(l )(A)(i)
20 and (v)(I) - Conspiracy to Bring Certain Aliens Without Presentation; 8 U.S.C. § 371 -
21 II Conspiracy to Use False Documents; 18 U.S.C. § 1001(a)(2)-False Statements; 18 U.S.C.
2211 § 1001(a)(3)- False Documents; and 18 U.S.C. §§ 1519 and 2 -Aiding and Abetting as
23 to the Falsification of Records or Documents in a Federal Investigation, as further

24 described in Attachment B.

25        2.     The requested warrants relate to the investigation and prosecution of Syloina
26 11 MOISE (''S. MOISE") and Alize MOISE ("MOISE"), all of whom entered the United
27 States from Mexico illegally on September 30 and October 2, 2019, respectively. As to S.
28 MOISE, she claimed a false familial relationship to avoid further detention by immigration
         Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.3 Page 3 of 23



  1 II authorities. See United States v. Slyoina Moise, 19MJ4250-MSB. The Target Devices are
  2 II currently in the possession of the Department of Homeland Security and are presently
  3 II stored at 2297 Niels Bohr Court, San Diego, CA 92154. The Target Devices are currently
  4 II in the possession of the Department of Homeland Security and are presently stored at 2297
  5 II Niels Bohr Court, San Diego, CA 92154.
  6 II         3.     The information contained in this affidavit is based upon my experience and
  7 II training, consultation with other federal, state, and local law enforcement agents. The
  8 II evidence and information contained herein was developed from interviews and my review
  9 II of documents and evidence related to this case. Because_this affidavit is made for the
10 II limited purpose of obtaining a search warrant for the Target Devices, it does not contain
11 II all of the information known by me or other federal agents regarding this investigation,
12       but only contains those facts believed to be necessary to establish probable cause. Dates,
13       times, and amounts are approximate.
14                                EXPERIENCE AND TRAINING
15            4.     I am a Special Agent (SA) with ICE, HSI, and have been so employed since
16 II August 201 7. I currently am assigned to the Document and Benefit Fraud Task Force,
17 II where my duties include investigating fraudulent applications for immigration benefits, the
18 II manufacture and sale of fraudulent immigration documents~ and financial exploitation of
19 II immigrants.
20 II         5.     I am a graduate of the Federal Criminal Investigator Training Program (CITP)
21 II and the Homeland Security Investigations Special Agent Training (HSISAT) academies at
22 11 the Federal Law Enforcement Training Center in Brunswick, Georgia. I am also a graduate
23 II of the Border Patrol Agent Training academy at the Federal Law Enforcement Training
24 II Center, Artesia, New Mexico.
25 II         6.     As a Special Agent, my primary duties include the investigation of criminal
26 II immigration-related violations under Title 8 of the United States Code and identity fraud-
27 II related investigations under Title 18 of the United States Code. I have spoken with other
28 II agents with extensive experience in human smuggling and identity fraud-related
                                                   2
.              Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.4 Page 4 of 23



      1 11 investigations. I have arrested or participated in the arrest of persons for violations under
     2 Titles 8 and 18 of the United States Code. I have conducted interviews with arrested
     3 persons and their associates, as well as cooperating individuals and informants. I have
     4 II conducted surveillance of individuals involved in human smuggling and illegal re-entries,
     5 II and individuals suspected of identity fraud while operating inside the United States.
     6 II Through these investigative activities, I have gained a working knowledge and insight into
     711      the typical activity of individuals attempting to circumvent the United States' immigration
     8 II laws by avoiding apprehension or maintaining a presence in the United States without
     9 11 detection.
    10              7.     Since August 2018, I have been involved in the investigations of fraud and
    11   11   smuggling related apprehensions near the international border between the United States
    1211 and Mexico. My current assignment is part of what is known as the Southwest Border
    13 II Surge Initiative. My duties include taking sworn statements from defendants, other
    14 11 individuals without legal status apprehended as part of a group near the border, and children
    15 II where possible; preparing reports for criminal and administrative cases; collecting
    16 II evidence; seizing personal property; and creating intelligence reports.
    1711            8.    Generally, and subject to certain exceptions, when an adult without legal
    18 11 status is apprehended for an illegal entry but has her or his minor child present, this adult
    19 II may be released from immigration custody or not subject to criminal prosecution in order
    20 II to avoid separation from the child. Subject to certain exceptions, when an unaccompanied
    21 II minor (i.e. , a minor without legal status and who is not with a parent or guardian) is
    22 II apprehended for an illegal entry, that unaccompanied minor eventually is released from
    23 II immigration custody or not subject to criminal prosecution. During my current assignment
    24 II as part of the Southwest Border Surge Initiative, I have been tasked with investigating
    25 11 whether individuals without legal status are making fraudulent claims about: (1) their status
    26 II as a parent to a purported minor child who is with them; or, (2) their status as a minor.
    27 II These claims are made in order to avoid extended detention at immigration facilities or
    28 II criminal prosecution. During interviews, individuals who admit to the false claims explain
                                                        3
           Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.5 Page 5 of 23




  1 II how human smugglers or other individuals without legal status told them to make these
  2 II false claims in order to gain entry into the United States.
  3                9.     Through the course of my training, investigations, and conversations with
  4        other law enforcement personnel, defendants, and smuggled humans, I am aware that it is
  5        a common practice for: (a) human smugglers to work in concert with other individuals and
  6 II to do so by utilizing cellular telephones, and portable radios to maintain communications
  7 II with co-conspirators in order to further their criminal activities; (b) the smuggled aliens to
  8 II communicate with the human smugglers or a go-between by utilizing cellular telephones
  9   11   in order to further their illegal entry into the United States; (c) the smuggled aliens will
10 II have information stored on their cellular telephones that show their true identity including
11 II name, nicknames, date of birth, home, school or work addresses and descriptions, familial
12 II associations; and ( d) smuggled aliens, if relying on false statements or documents about
13 II being in a parent-minor child relationship or being an unaccompanied minor in an attempt
14 II to gain entry into the United States and/or to avoid further detention or criminal
15 II prosecution, will have information stored on their cellular telephones that show the
16 II gathering of information to support these false statements or documents. Conspiracies
17 II involved in the smuggling and trafficking of undocumented aliens generate many types of
18 II evidence including, but not limited to, cellular phone-related evidence such as voicemail
19    11   messages referring to the method and manner of the smuggling venture, arrangements of
20 II travel and payment, names, photographs, text messaging (via SMS or other applications),
21 II and phone numbers of co-conspirators. I also know that human smugglers often use
22 II fraudulent information to subscribe to communication facilities, especially cellular
23 II telephones, and frequently change communications facilities to thwart law enforcement
24 II efforts to intercept their communications.
25 II           10.     In preparing this affidavit, I have conferred with other agents and law
26 II enforcement personnel who are experienced in the area of human smuggling
27 II investigations, and the opinions stated below are shared by them. Further, I have personal
28 II knowledge of the following facts, or have had them related to me by persons mentioned in
                                                     4
         Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.6 Page 6 of 23



  1 this affidavit.
 2                  a.     Human smugglers and smuggled aliens use "digital devices," including
 3 11 cellular telephones and smart electronic devices with messaging applications because these
 411    devices are mobile. In addition, these devices allow smugglers and smuggled aliens to
 5 11 have instant access to telephone calls, instant messaging, text messaging, social media
 6 11 applications, and voice messaging.
 7 II               b.   . Human smugglers and smuggled aliens use their cellular telephones
 8 II and smart electronic devices to communicate amongst each other to coordinate the logistics
 9 11 and payments related to the smuggling of the undocumented aliens into the United States
10 II and from thereon. Regarding the logistics, the smuggling method may include obtaining,
11 II making, altering, or using what appear to be official birth records from a foreign country
12 II to show a parent-minor child relationship between smuggled aliens or that a smuggled alien
13 II is an unaccompanied minor in order to avoid further detention or criminal prosecution after
14 II apprehension by immigration authorities such as Border Patrol Agents.
15 II              c.     An undocumented alien or someone closely associated with this
16 11 undocumented alien may -make contact using their cellular phones or smart electronic
17 II devices with an initial human smuggler while the undocumented alien is outside of the
18 II United States. They will discuss over the phone or via a messaging application about the
19 II logistics as to how to smuggle this undocumented alien into the United States (such as
20 II using false documents) and the financial payments involved with the smuggling act. Using
21 II the phone or a messaging application on the phone, this smuggler will work with other
22 II associates to coordinate how to smuggle this undocumented alien along with the financial
23 II payments. Using the phone itself or a messaging application on their phone, the smuggler
24 or associates will advise the undocumented alien or the close contact to the undocumented
25 alien about the next steps including the meet-up point. Using the phone or messaging
26 II application, they may discuss the method, manner and payment at that time or after
2711 successfully smuggling the undocumented alien into the United States.
28
                                                5
      Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.7 Page 7 of 23




  1                d.    The undocumented aliens also will use their phones to make calls or
 2 II send text messages to discuss the smuggling arrangements with the smugglers themselves,
 3 II or a go-between such as a family member or close friend prior to and during the smuggling
 411 event. On making their illegal entry into the United States, the smuggled aliens may use

 5 II their phones to continue to-communicate with the smugglers or the go-between such as a
 6 II family member or close friend to discuss the manner and method of the smuggling activity
 7 11 including the payment.
 8                 e.    Subscriber Identity Module (SIM) cards also known as subscriber
 9 II identity modules are smart cards that store data for certain cellular telephone
1O II subscribers. Such data includes user identity, phone number, network authorization data,
11 II personal security keys, contact lists, and stored text messages. Dependent on the cellular
12 II device, information on a SIM cards can be collected as evidence as to the operator use of
13 II that particular cellular telephone.   SIM cards may be transferrable between different
14 II cellular/mobile telephones. Human smugglers and their co-conspirators sometimes will
15 II replace the SIM (memory) cards in their cellular or mobile phones as a means to avoid
16 11 detection.
17                 f.   Undocumented aliens are like anyone else who has friends and family.
18 II They will use social media accounts such as Facebook to update family and friends to
19 II discuss their whereabouts, daily activities or travels as they make their way to the United
20 II States. They may use messaging applications such as Facebook Messenger to do the same
21 II or the coordinate with the human smugglers.       The undocumented aliens may share
22 11 photographs of themselves or where they are located. In order to register their accounts,
23 II they will input a name, e-mail address and date of birth and decide how much information
24 II to keep public or private from the general public. At the time of their apprehensions,
25 II undocumented aliens who use false documents or make false claims about their identity or
26 II family relationships to immigration authorities may still maintain their social media
27 II accounts that contain their true name, dates of birth and other personal information about
28
                                                6
        Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.8 Page 8 of 23




 1 II their home, work or social activities as well as photographs of themselves and their daily
 2 activities.
 3          11.   Based upon my training and experience, consultations with law enforcement
 4 II officers experienced in human smuggling investigations, and all the facts and opinions set
 5 II forth in this affidavit, I know that cellular/mobile telephones and SIM cards may and often
 6 11 do contain electronic records, phone logs and contacts, voice and text communications,
 7 II and data such as emails, text messages, chats and chat logs from various third-party
 8 II applications, photographs, audio files, videos, and location data. This information can be
 9 II stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
10 II or permanent files contained on or in the cellular/mobile telephones.
11 II                     FACTS SUPPORTING PROBABLE CAUSE
12          12.   During the week of September 10, 2019, approximately eight Haitians
13 II representing themselves as father-minor son family units crossed into United States from
14 II Mexico near the Tecate, California port of entry. On further investigation, HSI Special
15 II Agents (SAs) dete~ine'ci'these four sets of family units did not consist of father-minor son
16 II relationships and that these individuals were representing themselves as family units in
17 II order to avoid detention and be released into the United States. Some of these individuals
18 II used false names in an attempt to represent themselves as minor children. Four of those
19 II eight individuals currently are being prosecuted for making false statements or presenting
20 II false documents and one of those individuals is designated as a material witness. See
2111 United States v. Guillaume, 19MJ3964; United States v. Monfort and Luma, 19MJ3924;
22 II United States v. Estilus, 19MJ3931 and United States v. Joseph, 19MJ3930 (material
23 II witness complaint). HSI SAs is examining phones seized in those cases and interviewing
24 II other Haitian individuals claiming to be a part of family units to determine if there is a
25 II particular group behind this smuggling venture.
26 II       13.   On September 30, 2019, at approximately 12:05 AM, Border Patrol Agents
27 II apprehended two individuals without legal status who entered into the U.S.             The
28 II apprehension occurred near the Tecate, California port of entry along the border between
                                                 7
        Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.9 Page 9 of 23




  1 II Mexico and the United States. Upon apprehension, the two individuals were transferred to
 2 II the Brown Field Border Patrol Station in San Diego, CA for processing.
 3 II        14.   The two individuals claimed to have a mother-minor daughter relationship:
 4 II Syloina MOISE as mother to a 10-year old minor, herein referred to as "WJl ". S. MOISE
 5 II claimed that she and WJl were citizens and nationals of Haiti. Neither of them possessed
 6 II the necessary documentation to enter or remain in the United States legally.
 711         15.   On October 2, 2019, at approximately 12:10 AM, Border Patrol Agents
 8 II apprehended two individuals without legal status who entered into the U.S.             The
 9 II apprehension occurred near the Tecate, California port of entry along the border between
1O II Mexico and the United States. Upon apprehension, the two individuals were transferred to
11 II the Brown Field Border Patrol Station in San Diego, CA for processing.
12 II        16.   The two individuals claimed to have a mother-minor daughter relationship:
13 II Alize MOISE as mother to a 6-year old minor, herein referred to as "WJ2". A. MOISE
14 II claimed that she and WJ2 were citizens and nationals of Haiti. Neither of them possessed
15 II the necessary documentation to enter or remain in the United States legally.
16 II Syloina MOISE and WJl:
17 II       17.    On September 30, 2019, during initial processing, Syloina MOISE presented
18 II a Haitian birth certificate identifying S. MOISE as WJl 'smother to Border Patrol Agents.
19 II S. MOISE also verbally stated to Border Patrol Agents that she was WJl 's mother.
20 II Furthermore, S. MOISE answered administrative immigration questions on WJl 's behalf
2111 as her mother and accepted service of various immigration forms on WJl 's behalf as her
2211 mother. As a result, Border Patrol Agents processed S. MOISE and WJl as a mother and
23 II daughter family unit.
2411        18.    On that same day, HSI SAs Richard Hinckley, Patrick Mackenzie, and I
25 II conducted a post-Miranda interview with S. MOISE. S. MOISE stated she understood her
26 II rights and was willing to speak with the SAs outside the presence of counsel. She also was
2711 advised that she was speaking with federal agents and that it was a crime to lie to them. In
28
                                                8
        Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.10 Page 10 of 23




 1 II response to questioning, S. MOISE stated to agents that she was the biological mother of
 2 II WJl. S. MOISE also presented a Haitian birth certificate identifying her as WJl 'smother.
 3 II        19.   On that same day, HSI SAs seized Target Device 1 from S. MOISE. S.
 411 MOISE gave verbal and written consent to the search of Target Device 1. HSI SAs briefly
 5 II looked at images contained on Target Device 1. HSI SAs discovered an image of a Haitian
 6 II birth certificate indicating Alize MOISE as the mother of WJl and images of documents
 711 showing that S. MOISE had traveled from Haiti with WJl and WJ2.
 8 II        20.   On that same day, S. MOISE gave written consent to obtain Deoxyribonucleic
 9 II Acid ("DNA") saliva samples from S. MOISE and WJl in order to confirm their parent-
IO II child biological relationship. HSI Special Agents took buccal swabs from S. MOISE and
1111 WJl and submitted the swabs to a Rapid DNA test. The Rapid DNA results confirmed S.
12 II MOISE and WJl did not have a parent-child biological relationship.
13           21.   HSis SAs then re-interviewed S. MOISE.         She was re-advised and her
14 Miranda rights and that making a false statement to federal agents was a crime. She again
15 II agreed to speak with agents. HSI SAs confronted S. MOISE with the results of the Rapid
16 DNA test. She then admitted she was not the biological mother ofWJl. S. MOISE stated
17 WJl was, in fact, her niece and the biological daughter ofS. MOISE's sister, Alize MOISE.
18 II S. MOISE also admitted knowledge that the Haitian birth certificate she presented falsely
19 indicated that she was WJl 's mother.
20           22.   S. MOISE admitted that the fraudulent birth certificate was purchased in
21 Mexico, but she could not provide a firm timeline for when the document was created or
2211 who specifically provided it to her. Furthermore, S. MOISE admitted that the sole purpose
23 of the fraudulent birth certificate was so it could be used to enter the United States.
24           23.   S. MOISE stated that Alize MOISE was currently in Tijuana, Mexico with her
25 other child, a 6-year old daughter (WJ2), and planned on entering the United States the
26 II following day. S. MOISE stated "the Mexicans" told S. MOISE she should enter with the
27 II older of the two daughters (WJl) because the younger daughter (WJ2) might say something
28 II to law enforcement that may reveal the truth about WJl 's identity.
                                                9
        Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.11 Page 11 of 23




 1            24.   On October 1, 2019, a Complaint, charging MOISE with make false
 211 statements to a federal officer under 18 U.S.C. § 1001(a)(2) was filed in the U.S. District
 3 Court for the Southern District of California. The Honorable Michael S. Berg signed the
 4 Complaint under Criminal Case Number 19MJ4250.
 5 11 Alize MOISE and WJ2:
 611          25.   On October 2, 2019, during initial processing, Alize MOISE stated to Border
 7 II Patrol Agents that WJ2 was her daughter and Border Patrol Agents processed A. MOISE
 8 II and WJ2 as a mother and daughter family unit. Border Patrol Agents also reunited WJl
 9 and A. MOISE.
1O            26.   On that same day, HSI SAs obtained written consent from A. MOISE to obtain
11 II Deoxyribonucleic Acid ("DNA") saliva samples from A. MOISE, WJl, and WJ2 in order
12 II to confirm their parent-child biological relationship. HSI SAs took buccal swabs from A.
13 11 MOISE, WJl, and WJ2 and submitted the swabs to a Rapid DNA test. The Rapid DNA
1411 results confirmed A. MOISE was the biological mother of both WJl and WJ2.
15 II         27.   After the DNA saliva samples were taken, HSI SAs conducted a post-Miranda
16 interview with A. MOISE. A. MOISE stated she understood her rights and was willing to
17 speak with the SAs outside the presence of counsel. She also was advised that she was
18 11 speaking with federal agents and that it was a crime to lie to them.       In response to
1911 questioning, A. MOISE stated to agents that she was the mother of both WJl and WJ2. A.
20 MOISE stated that she did not enter the U.S. with WJl because she had things to take care
21 of prior to leaving Tijuana, Mexico and because WJl was familiar S. MOISE. A. MOISE
22 stated that S. MOISE had cared for WJl and WJ2 since 2015 when A. MOISE left Haiti.
23            28.   A. MOISE also stated that she had purchased the fraudulent birth certificate
24 for WJl in Mexico from a Haitian man she knew as "Pierre" for 600 Mexican Pesos. A.
25 MOISE stated that she provided "Pierre" with biographical information of WJl and of
26 WJl 's father in order to create the fraudulent birth certificate. A. MOISE claimed to not
27 have contact information for "Pierre" and that she had heard about "Pierre" from a friend
28 named "Julie". A. MOISE also claimed to not have contact information for "Julie".
                                                10
         Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.12 Page 12 of 23



  I II Shortly after, A. MOISE ceased the interview. HSI SAs concluded the interview and
  211 returned A. MOISE to Border Patrol custody.
  3 II        29.   On that same day, HSI SAs seized Target Device 2 from A. MOISE for
  411 exigent circumstances given HSis SAs believed A. MOISE used Target Device 2 to
  5 II coordinate the smuggling of S. MOISE and WJI through the use of the false birth record
  6 II based on their training and experience that smuggled aliens coordinate with human
  711 smugglers over their digital devices, the interviews with A. MOISE and S. MOISE and
  8 11 based on their scan of Target Device 1 that showed what appeared to be an image of the
 9 II true birth record of MJI. A. MOISE currently is being investigated but is not subject to
IO II prosecution at this time. Per Border Patrol, A. MOISE likely will be released into the
11 II United States with her daughters while she is subject to immigration proceedings.
12 II         30.   Given the facts surrounding the apprehension of the individuals listed above,
13 II and based upon my experience and training, as well as consultation with other law
14 II enforcement officers experienced in human smuggling investigations, I submit that there
15 II is probable cause to believe that information relevant to the activities of S. MOISE, A.
16 II MOISE, WJI, WJ2 and the co-conspirators, including the logistics of traveling from their
17 II country of origin through Mexico into the United States, the circumstances surrounding
18 II the producing and obtaining the false birth certificate, and correspondence between S.
19 11 MOISE, A. MOISE arid the co-conspirators about the use of minor children including WJI
20 II will be found in the Target Devices.            Such evidence could be in the form of
21 II communications, records, data (including but not limited to emails, text messages, other
22 II social messaging applications), photographs, audio files, videos, or location data.
23 11         31.   I believe that the appropriate date range for the search of the Target Devices
24 II is: from July 1, 2019 through October 2, 2019 for Target Devices 1 and 2 given that
25 II images that were observed on Target Device 1 indicated that S. MOISE would be traveling
2611 outside of Haiti with WJI and WJ2 on or about July 4, 2019 and that S. MOISE would
2711 likely coordinate with A. MOISE on their arrival in Mexico. Furthermore, given A.
28 IIMOISE was apprehended on October 2, 2019, I am requesting the end date of October 2,
                                                 11
           Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.13 Page 13 of 23




  1 112019 given A. MOISE would likely have tried communicate with S. MOISE after S.
  2 II MOISE tried to enter the U.S. on September 30, 2019.
  3   11         METHODOLOGY AS TO TARGET DEVICE 1-THE CELL PHONE
  4              32.    It is not possible to determine, merely by knowing the cellular/mobile
  5 II telephone's make, model and/or serial number, the nature and types of services to which
  6 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
  7 devices today can be simple cellular telephones and text message devices, can include
  8 II cameras, can serve as personal digital assistants and have functions such as calendars and
 9 II full address books and can be mini-computers allowing for electronic mail services, web
10 II services and rudimentary word processing. An increasing number of cellular/mobile
11 II service providers now allow for their subscribers to access their device over the internet
1211 and remotely destroy all of the data contained on the device. For that reason, the device
13 II may only be powered in a secure environment or, if possible, started in "flight mode" which
14 II disables access to the network. Unlike typical computers, many cellular/mobile telephones
15 II do not have hard drives or hard drive equivalents and store information in volatile memory
16 II within the device or in memory cards inserted into the device. Current technology provides
17 II some solutions for acquiring some of the data stored in some cellular/mobile telephone
18 11 models using forensic hardware and software. Even if some of the stored information on
19 II the device may be acquired forensically, not all of the data subject to seizure may be so
20 II acquired.        For devices that are not subject to forensic data acquisition or that have
21 II potentially relevant data stored that is not subject to such acquisition, the examiner must
22 II inspect the device manually and record the process and the results using digital
23 II photography. This process is time and labor intensive and may take weeks or longer.
24 II           33.    Following the issuance of this warrant, I will collect the subject
25 II cellular/mobile telephones and subject them to analysis. All forensic analysis of the data
26 II contained within the telephones and their memory cards will employ search protocols
27 directed exclusively to the identification and extraction of data within the scope of this
28 warrant.
                                                   12 .
        Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.14 Page 14 of 23




 1           34.   Based on the foregoing, identifying and extracting data subject to seizure
 2 II pursuant to this warrant may require a range of data analysis techniques, including manual
 3 II review, and, consequently, may take weeks or months. The personnel conducting the
 4 II identification and extraction of data will complete the analysis within ninety (90) days,
 5 II absent further application to this court.
 6 II PROCEDURES FOR ELECTRONICALLY STORED INFORMATION AS TO

 7                           TARGET DEVICE 2 -THE TABLET
 8           35.   With the approval of the Court in signing this warrant, agents executing
 9 II this search warrant will employ the following procedures regarding computers and other
10 11 electronic storage devices, including electronic storage media, that may contain data
11 II subject to seizure pursuant to this warrant:
12 II Forensic Imaging:
13 II        a.    After securing the premises, or if sufficient information is available pre-
14 II search to make the decision, the executing agents will determine the feasibility of
15 II obtaining forensic images of electronic storage devices while onsite. A forensic image
16 II is an exact physical copy of the hard drive or other media. A forensic image captures
17 all the data on the hard drive or other media without the data being viewed and without
18 changing the data. Absent unusual circumstances, it is essential that a forensic image
19 II be obtained prior to conducting any search of the data for information subject to seizure
20 II pursuant to this warrant. The feasibility decision will be based upon the number of
21 11 devices, the nature of the devices, the volume of data to be imaged, the need for and
22 II availability of computer forensics specialists, the availability of the imaging tools
23 II required to suit the number and nature of devices found, and the security of the search
24 II team. The preference is to image onsite if it can be done in a reasonable amount of time
25 II and without jeopardizing the integrity of the data and the agents ' safety. The number
26 II and type of computers and other devices and the number, type, and size of hard drives
27 II are of critical importance. It can take several hours to image a single hard drive - the
28 II bigger the drive, the longer it takes. As additional devices and hard drives are added,
                                                     13
        Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.15 Page 15 of 23




 1 II the length of time that the agents must remain onsite can become dangerous and
 2 II impractical.
 3           b.      If it is not feasible to image the data on-site, computers and other electronic
 4 II storage devices, including any necessary peripheral devices, will be transported offsite
 5 II for imaging. After verified images have been obtained, the owner of the devices will be
 6 II notified and the original devices returned within forty-five (45) days of seizure absent
 7 II further application tothis court.
 8 II Identification and Extraction of Relevant Data:
 9           C.      After obtaining a forensic image, the data will be analyzed to identify and
10 II extract data subject to seizure pursuant to this warrant. Analysis of the data following
11 II the creation of the forensic image can be a highly technical process requiring specific
12 II expertise, equipment and software. There are thousands of different hardware items and
13 II software programs, and different versions of the same programs, that can be
1411 commercially purchased, installed, and custom-configured on a user's computer
15 II system. Computers are easily customized by their users. Even apparently identical
16 II computers in an office or home environment can be different with respect to
17 II configuration, including permissions and access rights, passwords, data storage, and
18 II security. It is not unusual for a computer forensic examiner to have to obtain specialized
19 II hardware or software, and train with it, in order to view and analyze imaged data.
20 II        d.      Analyzing the contents of a computer or other electronic storage device,
21 11 even without significant technical challenges, can be very challenging. Searching by
22 II keywords, for example, often yields many thousands of hits, each of which must be
23 II reviewed in its context by the examiner to determine whether the data is within the
24 II scope of the warrant. Merely finding a relevant hit does not end the review process for
25 II several reasons. The computer may have stored metadata and other information about
26 a relevant electronic record - e.g., who created it, when and how it was created or
27 downloaded or copied, when it was last accessed, when it was last modified, when it
28 II was last printed, and when it was deleted. Keyword searches may also fail to discover
                                                    14
        Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.16 Page 16 of 23




  1 11 relevant electronic records, depending on how the records were created, stored, or used.
 211 For example, keywords search text, but many common electronic mail, database, and
 3 II spreadsheet applications do not store data as searchable text. Instead, the data is saved
 4 II in a proprietary non-text format. Documents printed by the computer, even if the
 5 II document was never saved to the hard drive, are recoverable by forensic programs
 6 11 because the printed document is stored as a graphic image. Graphic images, unlike text,
 711 are not subject to keyword searches. Similarly, faxes sent to the computer are stored as
 8 II graphic images and not as text. In addition, a particular relevant piece of data does not
 9 II exist in a vacuum.     To determine who created, modified, copied, downloaded,
1O II transferred, communicated about, deleted, or printed the data requires a search of other
11 II events that occurred on the computer in the time periods surrounding activity regarding
12 II the relevant data. Information about which user had logged in, whether users share
13 11 passwords, whether the computer was connected to other computers or networks, and
14 II whether the user accessed or used other programs or services in the time period
15 II surrounding events with the. relevant data can help determine who was sitting at the
16 11 keyboard.
17 II        e.   It is often difficult or impossible to determine the identity of the person
18 11 using the computer when incriminating data has been created, modified, accessed,
19 II deleted, printed, copied, uploaded, or downloaded solely by reviewing the incriminating
20 II data. Computers generate substantial information about data and about users that
21 11 generally is not visible to users.      Computer-generated data, including registry
2211 information, computer logs, user profiles and passwords, web-browsing history,
23 II cookies and application and operating system metadata, often provides evidence of who
24 II was using the computer at a relevant time. In addition, evidence such as electronic mail,
25 II chat sessions, photographs and videos, calendars and address books stored on the
26 II computer may identify the user at a particular, relevant time. The manner in which the
27 II user has structured and named files, run or accessed particular applications, and created
28 II or accessed other, non-incriminating files or documents, may serve to identify a
                                                15
     Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.17 Page 17 of 23




 1 II particular user. For example, if an incriminating document is found on the computer
 2 II but attribution is an issue, other documents or files created around that same time may
 3 11 provide circumstantial evidence of the identity of the user that created the incriminating
 4 document.
 5             f.   Analyzing data has become increasingly time-consuming as the volume of
 6 11 data stored on a typical computer system and available storage devices has become
 7 II mind-boggling. For example, a single megabyte of storage space is roughly equivalent
 8 II of 500 double-spaced pages of text. A single gigabyte of storage space, or 1,000
 9 II megabytes, is roughly equivalent of 500,000 double-spaced pages of text. Computer
10 II hard drives are now being sold for personal computers capable of storing up to 2
11 II terabytes (2,000 gigabytes) of data. And, this data may be stored in a variety of formats
12 11 or encrypted ( several new commercially available operating systems provide for
13 II automatic encryption of data upon shutdown of the computer). The sheer volume of
14 II data also has extended the time that it takes to analyze data. Running keyword searches
15 11 takes longer and results in more hits that must be individually examined for relevance.
16 11 And, once reviewed, relevant data leads to new keywords and new avenues for
17 II identifying data subject to seizure pursuant to the warrant.
18             g.   Based on the foregoing, identifying and extracting data subject to seizure
19 II pursuant to this warrant may require a range of data analysis techniques, including
20 II hashing tools to identify data subject to seizure pursuant to this warrant, and to exclude
21 II certain data from analysis, such as known operating system and application files. The
22 II identification and extraction process, accordingly, may take weeks or months. The
23 11 personnel conducting the identification and extraction of data will complete the analysis
24 II within one-hundred twenty (120) days of this warrant, absent further application to this
25 II court.
26             h.   All forensic analysis of the imaged data will employ search protocols
27 II directed exclusively to the identification and extraction of data within the scope of this
28 II warrant.
                                                 16
          Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.18 Page 18 of 23




 1 Genuine Risks of Destruction:
 2              i.     Based upon my experience and training, and the experience and training
 3 II of other agents with whom I have communicated, electronically stored data can be
 4 II permanently deleted or modified by users possessing basic computer skills. In this case,
 5 II only if the subject receives advance warning of the execution of this warrant, will there

 6 11 be a genuine risk of destruction of evidence.
 7 II Prior Attempts to Obtain Data:

 8              J.     The United States via the HSI SAs conducted a cursory review of Target
 9 II Device 2 as indicated in this affidavit but otherwise has not attempted to obtain this data

10 II by other means.
11
                                               CONCLUSION
12
                36.    Based on all of the facts and circumstances described above, there is probable
13
          cause to conclude that S. MOISE and A. MOISE used the Target Devices to facilitate
1411                                                                                                     ·
          violations of 8 U.S.C. § 1324(a)(l)(A)(i) and (v)(I) - Conspiracy to Bring Certain Aliens
15 11
          Without Presentation; 18 U.S.C. § 371 -Conspiracy to Use False Documents; 18 U.S.C. §
16 II
          1001(a)(2)-False Statements; 18 U.S.C. § 1001(a)(3)-False Documents; and 18 U.S.C.
1711                          .
          §§ 1519 and 2 - Aiding and Abetting as to the Falsification of Records or Documents in a
18   II


          Federal Investigation.
19"
                3 7.   Because the Target Devices were promptly seized during the investigation of
2011                                                       -   -
          S. MOISE and A. MOISE's false representation activities and have been securely stored,
21 11                                                          -
          there is probable cause to believe that evidence of illegal activities committed by S. MOISE
2211                                              ·
     __ and A. MOISE and others continues to exist on the Target Devices.
23
                38.    WHEREFORE, I request that the court issue a warrant authorizing law
24
      enforcement agents and/or other federal and state law enforcement officers to search the
25 II
   __ items described in Attachments A-1 and A-2, and seize the items listed in Attachment B,
26 _
      using the methodology described above.
27"
28
                                                      17
          Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.19 Page 19 of 23




 1              I swear the foregoing is true and correct to the best of my knowledge and belief.
 2
 3
 4
 5
                                                     Special Agent Mauricio Duran
 6                                                   Homeland Security Investigations
 7
 8
          Subscribed a:
 9
10   ..

     THE HONORABLE MICHA'EL S. BERG
11 IIUNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     II
                                                    18
           Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.20 Page 20 of 23



 1                                       ATTACHMENT A-2
 2                                 PROPERTY TO BE SEARCHED
 3
     "T arget D ev1ce
                  . 2
 4                          Samsung SM-Tl 16BU
                            IMEI: 359133/06/188693/9
 5
                            SIN: RQ2H800E9ZY
 6                          Seized from Syloina MOISE on September 30, 2019
 7
          Currently in the possession of the United States Department of Homeland Security,
 8
          Immigration & Customs Enforcement, Homeland Security Investigations, 2256 Niels Bohr
 9
     11   Court, San Diego, CA 92154.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 20
          Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.21 Page 21 of 23



 1
                                             ATTACHMENT B
 2
                                           ITEMS TO BE SEIZED
 3
                Authorization to search the Target Devices 1 and 2 - collectively, the Target
 4
          Devices - includes the search of disks, memory cards, deleted data, remnant data, slack
 5 ..
          space, and temporary or permanent files contained on or in the Target Devices for evidence
 6
          described below. The seizure and search of the Target Devices, and will be conducted in
 7 ..
          accordance with the affidavit submitted in support of the warrant.
 8 ..
                The evidence to be seized from the Target Devices will be electronic records,
 9
          communications, and data such as emails, text messages, photographs, audio files, videos,
10   11                                                                                         ·
     ,, and location data for the period from: July 1, 2019 through October 2, 2019 for Target
11
          Devices 1 and 2:
12
                a.    tending to identify the travel from the country of origin through Mexico into
13
                      the United States and then to the final destination within the United States;
14
                      and the smuggling method including the obtaining, making, altering, or using
15
                      what appear to be official birth records from a foreign country to show a
16
                      parent-minor child relationship in order to avoid detention or criminal
17
                     • prosecution in the United States;
18
                b.    tending to identify accounts, facilities, storage devices, and/or services-such
19
                      as email addresses, IP addresses, and phone numbers-used to facilitate the
20
                      travel from the country of origin through Mexico into the United States and
21
                      then to the final destination within the United States; and, the smuggling
22
                      method including the obtaining, making, altering, or using what appear to be
23
                      official birth records from a foreign country to show a parent-minor child
24
                      relationship in order to avoid detention or criminal prosecution in the United
25
                       States;
26
                C.    tending to identify co-conspirators, criminal associates, or others involved in
27
                      the travel from the country of origin through Mexico into the United States
28
                                                    21
     Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.22 Page 22 of 23




 1             and then to the final destination within the United States; and the smuggling

 2             method including the obtaining, making, altering, or using what appear to be

 3             official birth records from a foreign country to show a parent-minor child

 4             relationship in order to avoid detention or criminal prosecution in the United

 5             States;
 6        d.   tending to identify travel to or presence at locations such as stash houses, ports

 7             of call, launch bays, or delivery points involved in the travel from the country

 8             of origin through Mexico into the United States and then to the final

 9             destination within the United States; and the smuggling method including the

10             obtaining, making, altering, or using what appear to be official birth records

11             from a foreign country to show a parent-minor child relationship in order to

12             avoid detention or criminal prosecution in the United States;

13        e.   tending to identify the user of, or persons with control over or access to, the

14             subject telephones;

15        f.   tending to place in context, identify the creator or recipient of, or establish the

16             time of creation or receipt of communications, records, or data involved in the

17             activities described above;

18       g.    tending to identify method, and manner of payment for travel from the country

19             of origin through Mexico into the United States and then to the final

20             destination within the United States; and the smuggling method including the

21             obtaining, making, altering, or using what appear to be official birth records

22             from a foreign country to show a parent-minor child relationship in order to

23             avoid detention or criminal prosecution in the United States;

24       h.    tending to support or contradict the statements provided by Syloina MOISE

25             (S. MOISE) to Border Patrol Agents and Special Agents with Homeland

26             Security Investigations on September 30, 2019;

27
28
                                              22
             Case 3:19-mj-04299-MSB Document 1 Filed 10/03/19 PageID.23 Page 23 of 23
l   •




         1         1.    tending to support or contradict the statements provided by Alize MOISE (A.
         2               MOISE) to Border Patrol Agents and Special Agents with Homeland Security
         3               Investigations on October 2, 2019;
         4         J.    tending to provide the true names, aliases used, dates of birth, home, school,
         5               and work addresses and information, and familial relationships for A. MOISE,
         6               S. MOISE, WJl and WJ2;
         7
         8 II which are evidence of crimes and property used in the commission of crimes of violations
         9 II of 8 U.S.C. § 1324(a)(l)(A)(i) and (v)(I) - Conspiracy to Bring Certain Aliens Without
        10 II Presentation; 18 U.S.C. § 371 - Conspiracy to Use False Documents; 18 U.S.C. §
        11 II 100l(a)(2) - False Statements; 18 U.S.C. § 100l(a)(3) - False Documents; and 18 U.S.C.
        12 11 §§ 1519 and 2 - Aiding and Abetting as to the Falsification of Records or Documents in a
        1311 Federal Investigation.
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
                                                      23
